UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK



   JOHN DOE,


                                                                  Plaintiff,   BRIEF IN
                 -against-                                                     RESPONSE TO
                                                                               DEFENDANTS'
                                                                               PARTIAL
   RENSSELAER POLYTECHNIC INSTITUTE ("RPI"),                                   MOTION TO
   ELIZABETH BROWN-GOYETTE, Title IX Investigator;                             DISMISS
   LARRY HARDY, Title IX Coordinator; TRAVIS APGAR,
   Assistant Vice President and Dean of Students; LEN ORMAN                    Case No.: l:19-cv-
   STRONG, Special Assistant to the President; and PETER                       00719-BKS-DJS
   KONWERSKI, Vice President for Student Life at RPI,



                                                               Defendants.



               Plaintiff offers this brief in response to the individually named Defendants' motion to

dismiss the Title IX and Breach of Contract causes of action against them.


      I.          Breach of Contract


               To begin, Plaintiff has not alleged and did not intend to allege, a Breach of Contract

claim against any individually named Defendant. The Breach of Contact causes of action

(Charges Three and Four of the Complaint) exclusively list Defendant RPI as the party that

entered into and breached its agreement with Plaintiff. See Complaint at ,i,i 279-290. As such,

there is nothing to dismiss.




(00445932.1)                                             1
      II.          Title IX Claims Against Individual Defendants


                Plaintiff is well aware of the authority cited by Defendants in support of its motion to

dismiss the Title IX claims against the individual defendants since, many courts in this Circuit

have held that Title IX does not create individual liability for school officials and even the

Supreme Court has suggested as much. See e.g Fitzgerald v. Barnstaqble Sch. Comm.,, 555 U.S.

246, 257 (2009) ("[Title IX] has consistently been interpreted as not authorizing suit against

school officials, teachers, and other individuals"). These holdings, however, have not yet

addressed the argument that individuals who are directly compensated by the federally-funded

entity and who are personally responsible for enforcing Title IX on a college's behalf, should be

considered as qualifying entities and federal funding recipients themselves, and thus subject to

individual liability under Title IX.


                While novel, this argument is not without merit. Congress drafted Title IX to be broad-

ranging in an effort to expand those who can be held liable. Specifically, under the Civil Rights

Restoration Act of 1987 (CRRA), 20 U.S.C. § 1687, Congress defined a "program or activity" as

including "all of the operations of ... a college, university, or other postsecondary institution, or a

public system of higher education ... any part of which is extended Federal financial

assistance." § 1687(2)(A) (emphasis supplied). The CRRA also provides institution-wide

coverage for entities "principally engaged in the business of providing education" services, §

1687(3)(A)(ii), and for entities created by two or more covered entities,§ 1687(4). These CRRA

provisions came in response to the Supreme Court's holding in Grove City College v. Bell, 465

U.S. 555, 570-574 (1984) which limited the application of Title IX to the specific program

receiving federal financial assistance. With this legislation, Congress sought "to correct" the

limitations the Supreme Court placed on Title IX in Grove by expanding Title IX's protections

(00445932 .1)                                             2
and those who can be held liable. Franklin v. Gwinnett County Public Schools, 503 U.S. 60, 73

(1992).


                 Post-Grove, the Supreme Court has considered the application of Title IX to private

entities and its reasoning is important to consider here. In Nat'! Collegiate Athletic Ass 'n v. Smith,

the Supreme Court interpreted Title IX's expansive statutory regime in the context of whether

Title IX should apply to private entities like the National Collegiate Athletic Association

("NCAA") since the NCAA received dues payments from colleges that received federal funding.

525 U.S. 459, 466 (1999). The issue presented, was whether a "private organization that does not

receive federal financial assistance is subject to Title IX because it receives payments from

entities that do." Id. at 466. Ultimately, the Supreme Court held that dues payments alone were

not enough to establish liability for the NCAA, but noted that if the NCAA did receive federal

funding, that all of that entity' s operations would be subject to Title IX. Id. at 466.


                 Central to the Court' s determination was its interpretation of 34 C.F.R. § 106.2(h) which

defines a federal fund "recipient" under Title IX as any entity "to whom Federal financial

assistance is extended directly or through another recipient and which operates an education

program or activity which receives or benefits from such assistance." Id. at 468. (emphasis

supplied). The Court distinguished between those who merely benefited from federal funding

and those who received federal funding directly or indirectly, finding that the NCAA was more

akin to the former, than the later, and therefore was not subject to Title IX. Id. The Court went on

to state that this indirect benefit was also distinct from situations where colleges "ear-marked"

federal funds for certain purposes. Id.


                 The salary and benefits that individuals directly receive from a federally funded colleges

in exchange for directly enforcing Title IX on behalf of a federally funded college are

{0 04459 32.1)                                            3
categorically different than dues to an outside private party. The individually named defendants

here are directly benefiting from federal funding. In no uncertain terms, the individually named

defendants are paid (perhaps exclusively) to ensure that federal money continues to flow to RPI.

If private entities that directly or indirectly receive federal funding can be held liable under Title

IX, then why should it not follow that private individuals who are directly paid to enforce Title

IX for the purpose of ensuring that federal money continues to flow to a college can be

individually liable? Just as the Supreme Court has interpreted Title IX to have a private right of

action in the first place, see Cannon v. University of Chicago, 441 U.S. 677, 717 ( 1979), under

circumstances presented here, the Courts should similarly recognize the right of an individual

student to bring an action under Title IX against the individuals who not only discriminated

against him but who also are tasked with enforcing the very statute at issue.


               WHEREFORE, Plaintiff respectfully requests that the individual Defendants' motion to

dismiss the Title IX claims against them be denied and for such further and additional relief as

the Court deems just and proper.


               Dated: July 29, 2019               O'CONNELL AND ARONOWITZ

                                                         ,.'><721{/J/7
                                                  By:~

                                                         Scott W. Iseman, Esq.
                                                         Bar Roll #: 518859
                                                         Attorneys for Plaintiff
                                                         Office and P.O. Address
                                                         54 State Street
                                                         Albany NY 12207-2501
                                                         (518) 462-5601




(O0445932.l}                                         4
